DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed December 14, 2020 is acknowledged.  Claims 1-28 are pending in the application.

Claim Objections
Claims 13 and 20 are objected to because of the following informalities:  
At line 3 of claim 13, it is suggested to correct “µ-zeacarotene, and µ-zeacarotene” (emphasis added) to ”α-zeacarotene, and β-zeacarotene” (emphasis added).
It is suggested to remove the duplicated period at the end of claim 20.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Independent claim 1 has been amended to recite “wherein the solid formulation has a weight ratio of modified food starch: glucose syrup: sucrose of 1.5-2.5 : 0.5-15.5 : 0.5-1.5” at lines 11-12 (emphasis added).  The instant specification does not provide support for this ratio, more particularly, the value for glucose syrup.  See the instant specification and the recitation of “the weight ratio of the modified food starch to the glucose syrup to the sucrose is (1.5-2.5) to (0.5-1.5) to (0.5- 1.5)” at P8, L10-13 (emphasis added).
Claim 19 has been amended to recite “A method of preparing a dietary supplement, the method comprising mixing the solid formulation according to claim 1 to the dietary supplement to form a mixture and forming a tablet comprising the mixture.”  No support for this claimed method has been provided in the specification.  More specifically, the specification makes no mention of the claimed mixing or forming steps or a method of preparing a dietary supplement.  See the recitation of “The formulations according to the present invention are especially suitable for the manufacture of dietary supplements, especially in the form of tablets” at P3, L26-29 of the instant specification.
Newly added claim 21 recites “D [v, 0.5] in the range of from 240 to 2900 µm at lines 3-4 (emphasis added).  However, the instant specification does not provide support for this range.  See the specification and the recitation of “D [v, 0.5] in the range of from 220 to 320 µm (preferably in the range of from 240 to 290 µm) at P2, L8-9 and P13, L25-26 (emphasis added).
The failure to meet the written description requirement of 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, commonly arises when the claims are changed after filing to either broaden or narrow the breadth of the claim limitations, or to alter a numerical range limitation or to use claim language which is not synonymous with the terminology used in the original disclosure. To comply with the written description requirement of 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, para. 1, or to be entitled to an earlier priority date or filing date under 35 U.S.C. 119, 120, or 365(c), each claim limitation must be expressly, implicitly, or inherently supported in the originally filed disclosure.  SEE MPEP 2163.05.
Accordingly, there is no indication that applicant had possession of the presently claimed invention at the time of filing the instant application.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 19 has been amended to recite “A method of preparing a dietary supplement, the method comprising mixing the solid formulation according to claim 1 to the dietary supplement to form a mixture and forming a tablet comprising the mixture.”  It is unclear exactly how this method is performed.  It is uncertain how the dietary supplement is used in the mixing step (lines 2-3) to prepare the dietary supplement (line 1).  Additionally, it is uncertain exactly how the final step of forming a tablet (line 3) relates to the method of preparing a dietary supplement (line 1), and it is unclear if the formed tablet refers to the dietary supplement.  Therefore, the scope of the claim is indefinite.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6, 8-23, and 25-28 are rejected under 35 U.S.C. 103 as being unpatentable over Beck et al. WO 2014154788 (hereinafter “Beck”).
With respect to claims 1, 2, 4-6, 8-11,14-23, and 25-28, Beck discloses preparing a powderous composition comprising 0.01-30% of lutein (claims 6 and 23) that has been homogenized (milled carotenoid with average size of D[3,2] of less than 30 µm), at least one hydrocolloid (40% modified starch HiCap IMF-claims 8 and 25; and 19.6% glucose syrup glucidex-claims 9 and 26 in the examples), sucrose (up to 25%, claims 5 and 22), and sodium ascorbate (water soluble antioxidant, up to 25%, claims 10, 20, and 27), and the percentages add up to 100 (claims 11 and 28).  The powderous material may be mixed with a food formulation comprising minerals, vitamins, and trace elements (fortified preparation-claims 14, 15, and 19), in the form of granules (claim 2), or formed into tablets (claims 16 and 18), and the lutein does not bleed during the 
The D[3,2] as well as the quantities of lutein, modified starch, glucose syrup, sucrose, and water soluble antioxidant overlap the presently claimed ranges.  Beck also teaches a weight ratio of modified food starch: glucose syrup: sucrose that overlaps the presently claimed range since Beck, as shown above, discloses at least one hydrocolloid (40% modified starch HiCap IMF and 19.6% glucose syrup glucidex in the examples) and sucrose (up to 25%) may be used (40: 19.6 : up to 25 = 2.04: 1: up to 1.28).  As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
While Beck does not expressly disclose the D[v, 0.5] of the lutein (claim 1) or the D[3,2] or D[v, 0.5] of the preparation (claims 4 and 21), it would have been obvious to adjust the size of the lutein and the preparation since it has been held that scaling up or down of an element which merely requires a change in size is generally considered as being within the ordinary skill in the art.  In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976).  Mere scaling up or down of a prior art process capable of being scaled up or down would not establish patentability in a claim to an old process so scaled.
Claim 3 refers to the process of producing the solid product, and it is unclear how the process limitations impart distinctive structural characteristics to the final product.  “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983), MPEP 2113).
As disclosed above, Beck teaches a powderous composition comprising lutein that has been homogenized (milled carotenoid with average size of D[3,2] of less than 30 µm), at least one hydrocolloid (such as modified starch and glucose syrup), sucrose, and sodium ascorbate (water soluble antioxidant).  Beck also discloses the composition is usually produced by first preparing the water phase which comprises a mixture of hydrocolloids, sugar, and sodium ascorbate, and water by mixing the ingredients (in any sequence) into the water (usually under stirring) (step a and the water-soluble antioxidant is added), the lutein is added under vigorous dispersing (step b), which is followed by a homogenizing process (step c), and finally drying the suspension by a method commonly used (step d), such as spray drying (P6, L18-32).  Therefore, since the solid formulation as recited in claim 1 is substantially similar to the powderous material disclosed by Beck, as set forth above, claim 3 is unpatentable even though the powderous material of Beck
With respect to claims 12 and 13, Beck is silent with respect to oil, hydrolyzed lecithin products, Gum Arabic, fat-soluble antioxidants, isomalt, µ-zeacarotene and µ-zeacarotene (P8-P9, Examples).

Claims 7 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Beck et al. WO 2014154788 (hereinafter “Beck”) as applied to claim 1 above in further view of Zimmer US 20030228392 (hereinafter “Zimmer”)
Regarding claims 7 and 24, Beck does not expressly disclose the formulation comprises zeaxanthin.
Zimmer discloses a nutritional formulation comprising lutein and zeaxanthin.  The amounts of lutein and zeaxanthin are not critical (Abstract; and paragraphs [0001], [0014], and [0015]).  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (MPEP 2144.05 II).
Based upon the fact that Zimmer and Beck similarly teach nutritional preparations comprising lutein, and Zimmer discloses lutein and zeaxanthin are similar in structure and formulations containing lutein and zeaxanthin were known and can be used as sources of nutrition (paragraphs [0002] and [0008]), it would have been obvious to one of ordinary skill in the art to select zeaxanthin in the formulation of Beck based in its suitability for its intended with the expectation of successfully preparing a formulation of desirable nutritional characteristics. The selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination. Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) See also In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious)) (MPEP 2144.07).

Response to Arguments
Applicant’s arguments filed December 14, 2020 have been fully considered.
Due to the amendments to the claims, the 35 USC 112 rejection in the previous Office Action has been withdrawn (P8).  However, the claim objection as well as the 35 USC 112 rejection above are necessitated by the amendments made to the claims.
Applicant’s arguments with respect to Beck and Zimmer have been fully considered, but they are unpersuasive.
Applicant argues a person having ordinary skill in the art would know and understand that the present application is directed to a different form of the particles. Beck's teachings relates to a formulation that can be spray dried. Unlike Beck, the present application and the claimed formulations can be spray granulated.  In addition, Beck teach homogenization only so that the suspension can be effectively spray dried. (P8-P9).
Examiner disagrees.  As disclosed above, claim 3, which depends upon claim 1, refers to the process of producing the solid product, and it is unclear how the process limitations, such as spray granulating, impart distinctive structural characteristics to the In re Thorpe, 777 F.2d 695, 227 USPQ 964 (Fed. Cir. 1985).  As the court stated in Thorpe, 777 F.2d at 697, 227 USPQ at 966 (The patentability of a product does not depend on its method of production.  In re Pilkington, 411 F.2d 1345, 1348, 162 USPQ 145, 147 (CCPA 1969).  If the product in a product-by-process claim is the same or obvious as the product of the prior art, the claim is unpatentable even though the prior art product was made by a different process.).  See MPEP 2113 and 2114. As disclosed above, Beck teaches a powderous composition comprising lutein that has been homogenized (milled carotenoid with average size of D[3,2] of less than 30 µm), at least one hydrocolloid (such as modified starch and glucose syrup), sucrose, and sodium ascorbate (water soluble antioxidant).  Therefore, since the solid formulation as recited in claim 1 is substantially similar to the powderous material disclosed by Beck, as set forth above, claim 3 is unpatentable even though the powderous material of Beck was made by a different process.  See In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983).
Applicant argues Beck is entirely directed to a baby infant formulation that can readily dissolve in liquid, such as water or milk.  The present application, on the other hand, is directed to a dietary supplement that can be tableted, e.g., a solid formulation with excellent flowability so it can be easily added in the manufacturing process of tablets.  There is also no reason or rationale why a person having ordinary skill in the art would have generated the claimed subject matter - which is beneficial for a formulation that can be spray granulated - based on Beck - which is beneficial for a formulation that 
Examiner disagrees.  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  The solid formulation of claim 1 is comprised in the dietary supplement of claim 14, and the dietary supplement of claim 14 is comprised in the tablet of claim 16.  As shown above, Beck teaches a powderous composition comprising lutein that has been homogenized (milled carotenoid with average size of D[3,2] of less than 30 µm), at least one hydrocolloid (such as modified starch and glucose syrup), sucrose, and sodium ascorbate (water soluble antioxidant).  Beck also discloses the powderous material may be mixed with a food formulation comprising minerals, vitamins, and trace elements, in the form of granules, or formed into tablets (P7, L8-12; and Examples, P8-P13).  Thus, Beck successfully teaches the claimed invention since there appears to be no structural differences between the claimed compositions and those disclosed in Beck. 
Applicant argues Beck does not teach or suggest a milled carotenoid.  Homogenization is not milling (P9).
Examiner disagrees.  As previously disclosed, Beck discloses adding the lutein and homogenizing the suspension (P6, L30-31).  It is well understood that homogenizing refers to reducing the size of the particles which is substantially similar to milling.  Thus, Beck 
Applicant argues Beck does not teach or suggest the recited combination of hydrocolloid (e.g., modified food starch) + glucose syrup + sucrose. As noted in the Office Action, Beck separately discloses modified food starch + glucose syrup + maltodextrin and modified food starch + sugar + maltodextrin. But none of the cited portion teach or suggest the recited combination of hydrocolloid (e.g., modified food starch) + glucose syrup + sucrose.  Moreover, Beck does not teach or suggest that a weight ratio of modified food starch: glucose syrup : sucrose of 1.5-2.5 : 0.5-15.5 : 0.5-1.5. That is, not only does Beck not teach the recited combination of components together, Beck also does not teach or suggest the recited weight ratio.  Beck's Example 1 involves a weight ratio of modified food starch : dried glucose syrup was 2.05 : 1.  In Beck's Example 2, sugar replaced the dried glucose syrup, and the weight ratio of modified food starch : sugar was also 2.05 : 1. (See Beck, p. 9, 11. 2-3.) In addition, a person having ordinary skill in the art would understand that the amounts of the hydrocolloids are not easy to compare. The term "hydrocolloid" in the sense of the present invention does not encompass (dried) glucose syrups; the glucose syrup is recited separately from (and thus not the same as) the hydrocolloid (P9-P10).
Examiner disagrees.  While the examples of Beck do not teach the combination of modified food starch, glucose syrup, and sucrose, Beck is not limited to the examples since the reference also discloses the powderous composition comprises lutein, at least one hydrocolloid selected from the group consisting of modified polysaccharides (modified starches), maltodextrin, glucose syrup, and gums, and sugar (sucrose) and/or sodium ascorbate (water-soluble antioxidant) (P3, L25-P4, L28; P5, L5-10; P6, L6-32).  Disclosed examples and preferred embodiments do not constitute a teaching away from In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971).  Beck also teaches a weight ratio of modified food starch: glucose syrup: sucrose that overlaps the presently claimed range since Beck, as shown above, discloses at least one hydrocolloid (40% modified starch HiCap IMF and 19.6% glucose syrup glucidex in the examples) and up to 25% sucrose may be used (40: 19.6 : up to 25 = 2.04: 1: up to 1.28).  "The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set percentage ranges is the optimum combination of percentages " In re Peterson 65 USPQ2d 1379 (CAFC 2003). Also In re Malagari, 182 USPQ 549,533 (CCPA 1974) and MPEP 2144.05.
Applicant further notes that the Official Action does not seem to point out where the cited references teach or suggest the subject matter of claims 12 and 13: "With respect to claims 12 and 13, Beck is silent with respect to oil, hydrolyzed lecithin products, Gum Arabic, fat-soluble antioxidants, isomalt, p-zeacarotene and p-zeacarotene (P8-P9, Examples)." (Office Action at 7) (P10).
Examiner disagrees and clearly points out that claims 12 and 13 are taught in pages 8 and 9 of Beck.  In examples 1 and 2, Beck makes no mention of oil, hydrolyzed lecithin products, gm Arabic, fat-soluble antioxidants, isomalt, and µ-zeacarotene in the composition.  Thus, Beck successfully teaches claims 12 and 13 of the invention.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYNESHA L. MCCLAIN-COLEMAN whose telephone number is (571)270-1153.  The examiner can normally be reached on Monday-Friday 10 AM - 6:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/T.L.M/Examiner, Art Unit 1793                                                                                                                                                                                                        /LIEN T TRAN/Primary Examiner, Art Unit 1793